Case 0:18-cv-62923-WPD Document 8 Entered on FLSD Docket 01/09/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 18-62923-CIV-DIMITROULEAS
 TIFFANY FERRARO,

        Plaintiff,
 vs.

 GENESIS FINANCIAL SOLUTIONS, INC.,

       Defendant.
 ____________________________________/
                                    ORDER OF DISMISSAL

        THIS CAUSE is before the Court on Plaintiff’s Notice of Final Order of Dismissal with

 Prejudice [DE 7] (the “Stipulation”), filed herein on January 9, 2019. The Court has carefully

 considered the Notice, and is otherwise fully advised in the premises.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      The Notice [DE 7] is hereby APPROVED;

        2.      This action is DISMISSED with prejudice, with each party to bear its own costs

                and fees except as otherwise agreed;

        3.      The Clerk is directed to CLOSE this case and DENY any pending motions as

                moot.

        DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

 9th day of January, 2019.




 Copies to:

 Counsel of Record
